Per Curiam:
The respondent was admitted to the bar in July, 1903. At the May term, 1916, of the Fulton Superior Court, State of Georgia, respondent was convicted of the crime of larceny after a trust, which crime is a felony, and sentenced to seven years’ imprisonment in the Georgia penitentiary. Section 477 of the Judiciary Law5 provides: “Any person being an attorney and eounsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and eoun*903sellor-at-Iaw, or to be competent to practice law as such.” Respondent is, therefore, disbarred. Present—Clarke, P. J., Laughlin, Scott, Dowling and Smith, JJ. Respondent disbarred. Order to be settled on notice.

 Consol. Laws, chap. 30 [Laws of 1909, chap. 35], § 477.—[Rep.